            Case 1:20-cv-04260-JGK Document 77 Filed 07/29/20 Page 1 of 3




                                                         United States Department of Justice
                                                         Civil Division, Federal Programs Branch
                                                         Ben Franklin Station, P.O. Box 883
                                                         Washington, DC 20044


July 29, 2020

By ECF

The Honorable John G. Koeltl
Daniel Patrick Moynihan United States Courthouse
500 Pearl St., New York, NY 10007-1312

Re: Defendants’ Letter Motion for Extension of Time to Respond to the Amended Complaint, New
York v. ED, No. 20-cv-4260-JGK

Dear Judge Koeltl,

          Defendants respectfully request an extension of the deadline to respond to Plaintiffs’ June

18, 2020 Amended Complaint, ECF No. 13. 1 The deadline is currently August 4, 2020, see Fed.

R. Civ. P. 12(a)(2), which Defendants would like extended to thirty days after the Court rules on

Plaintiffs’ Motion for a Preliminary Injunction, ECF No. 18. This is Defendants’ first extension

request.

          Extending this deadline will benefit the Court and parties. Plaintiffs’ June 25, 2020 Motion

for a Preliminary Injunction is fully briefed, and the parties have extensively discussed Plaintiffs’

likelihood of success on the merits. The Court’s decision on that motion is therefore likely to

inform how Defendants will respond to Plaintiffs’ Amended Complaint. Yet, as currently

scheduled—and even under Plaintiffs’ proposed new deadline of August 19, 2020—Defendants

would have to respond either before or shortly after the Court issues its decision. This is highly

inefficient.



1
    Plaintiffs filed their original complaint on June 4, 2020. ECF No. 1.
         Case 1:20-cv-04260-JGK Document 77 Filed 07/29/20 Page 2 of 3




       Since Plaintiffs filed their Amended Complaint, Defendants have focused their time and

resources on opposing Plaintiffs’ Motion for a Preliminary Injunction here as well as similar

motions in two other cases raising similar claims: Pennsylvania v. DeVos, No. 20-cv-1468

(D.D.C.), and Victim Rights Law Center v. DeVos, No. 20-cv-11104 (D. Mass.). Under these

circumstances, it would be unnecessarily burdensome to require Defendants to file a response by

August 4, 2020.

       Everyone would benefit from a schedule that allows Defendants a reasonable amount of

time to react to the Court’s decision and file a response that is useful to the Court. And because

Plaintiffs have already accelerated this litigation by filing their Motion for a Preliminary

Injunction, they will not be prejudiced by this reasonable extension.

       Plaintiffs do not consent to this request and communicated the following position to the

undersigned: “We’re unable to consent to the requested 30-day extension running from the date of

Judge Koeltl’s PI decision, but we would not oppose a more limited extension of 15 days from the

current August 4 deadline, which would make the responsive pleading deadline August 19.”

                                                    Respectfully submitted,

                                                    ETHAN P. DAVIS
                                                    Acting Assistant Attorney General

                                                    JENNIFER B. DICKEY
                                                    Deputy Associate Attorney General

                                                    DAVID M. MORRELL
                                                    Deputy Assistant Attorney General

                                                    CARLOTTA WELLS
                                                    Assistant Branch Director
                                                    Civil Division


                                                    BENJAMIN T. TAKEMOTO
                                                    (DC Bar # 1045253)


                                                2
Case 1:20-cv-04260-JGK Document 77 Filed 07/29/20 Page 3 of 3




                                  Trial Attorney
                                  United States Department of Justice
                                  Civil Division, Federal Programs Branch
                                  Ben Franklin Station, P.O. Box No. 883
                                  Washington, DC 20044
                                  Phone: (202) 532-4252
                                  Fax: (202) 616-8460
                                  E-mail: benjamin.takemoto@usdoj.gov

                                  Attorneys for Defendants




                              3
